Motion GRANTED and Order filed July 2, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00518-CV
                                   ____________

            IN RE CITY NATIONAL ROCHDALE, LLC, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               334th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-84191

                                       ORDER

      On July 2, 2019, relator City National Rochdale, LLC, filed a petition for writ
of mandamus in this court. Relator asks this court to order the Honorable Steven
Kirkland, Judge of the 334th District Court, in Harris County, Texas, to set aside his
order dated June 21, 2019, signed in trial court number 2018-84191, styled Charles
Justin Luke v. Avalon Advisors, Inc.
         On July 2, 2019, relator also filed a motion for temporary relief requesting a
stay of the June 21, 2019 order granted by the trial court, pending this court’s
decision on the petition for writ of mandamus. See Tex. R. App. 52.10(a).

         It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

         We ORDER the June 21, 2019 order - in trial court cause number 2018-
84191, Charles Justin Luke v. Avalon Advisors, Inc., STAYED until a final decision
by this court on relator’s petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests real parties in interest to file a response to the
petition for writ of mandamus on or before July 17, 2019. See Tex. R. App. P. 52.4,
52.8(b)(1).

                                      PER CURIAM


Panel Consists of Justices Christopher, Spain, and Poissant.